On Petition fob Reheaeing.
Roby, J.
One ground upon which a rehearing herein is sought is on account of the statement in the opinion that no exception was taken to the conclusions of law, the record in fact showing that appellants did except thereto. The original brief for appellant contained the following: “Appellants have carefully set out in this brief the record material to this appeal, for the reason that the 6-lerk’s transcript is *459in script, and would require much labor in reading it.” The record so set out in the brief did not show any exception to the conclusions of law, and was relied upon by this court. It was further said that “appellants realize that the finding’s of the court are against them, and therefore have questioned such findings as being unsupported by the, evidence.” The disposition made of the case accords with the merit of the controversy as disclosed by the evidence, the sufficiency of which is alone questioned, and the petition for a rehearing is therefore overruled.